Citation Nr: 9908712	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-28 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased evaluation for loss of use of 
the right hand due to a perforating gunshot wound of the 
right forearm with a fracture of the ulnar and marked bone 
loss and severance of the median and ulnar nerves, currently 
evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1966 to August 
1968.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from July 1997 and 
December 1997 rating decisions of the Atlanta, Georgia 
Regional Office (hereinafter "the RO").  The July 1997 
rating decision denied service connection for a skin 
disorder, claimed as secondary to Agent Orange exposure and 
continued a 70 percent disability evaluation for the 
veteran's service-connected loss of use of the right had due 
to a perforating gunshot wound of the right forearm with a 
fracture of the ulnar and marked bone loss and severance of 
the median and ulnar nerves.  A noncompensable disability 
evaluation was also continued for the veteran's service-
connected residuals of a gunshot wound of the left arm with 
no bone or nerve involvement.  In a September 1997 VA Form 9, 
the veteran withdrew his claim for entitlement to service 
connection for a skin disorder, claimed as secondary to Agent 
Orange exposure and his claim for entitlement to an increased 
evaluation for his service-connected left arm disorder.  
Therefore, such issues are no longer before the Board.  The 
December 1997 rating decision, in pertinent part, denied 
service connection for bilateral hearing loss and for 
tinnitus.  The veteran has been represented throughout this 
appeal by the Georgia Department of Veterans Service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Competent evidence reflecting the current existence of a 
bilateral hearing loss for VA purposes has not been 
presented.  

3.  The claim for service connection for tinnitus is not 
supported by competent evidence showing that the claim is 
plausible or capable of substantiation.  

4.  The veteran's right arm disorder is productive of no more 
than loss of use of the (major) right hand, nonunion of the 
ulna with loss of bone substance and marked deformity, 
complete paralysis of the ulnar nerve, and dorsiflexion of 
the right wrist of 20 degrees and palmar flexion of 30 
degrees.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  

2.  The claim for entitlement to service connection for 
tinnitus is not well-grounded. 38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).  

3.  The schedular criteria for an evaluation in excess of 70 
percent for loss of use of the right hand due to a 
perforating gunshot wound of the right forearm with a 
fracture of the ulnar and marked bone loss and severance of 
the median and ulnar nerves have not been met.  38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 4.56, 4.59 and 
Diagnostic Codes 5121, 5122, 5123, 5124, 5125, 5211, 5214, 
5215, 5220, 5221, 5307, 5308, 5309, 7803, 7804, 7805, 8515, 
8516 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
an increased evaluation for his service-connected loss of use 
of the right hand due to a perforating gunshot wound of the 
right forearm with a fracture of the ulnar and marked bone 
loss and severance of the median and ulnar nerves, is well-
grounded and that all relevant facts have been properly 
developed.  As discussed below, the Board finds that the 
veteran's claims for service connection for bilateral hearing 
loss and for tinnitus are not well-grounded and that, 
therefore, there is no further duty to assist the veteran 
with development of such claims.  

I.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).

The United States Court of Veterans Appeal (hereinafter "the 
Court") has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
disability where audiometric test scores are within the 
established limits.  Hensley v. Brown, 5 Vet.App. 155, 158 
(1993) citing Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  

Also, the Court has held that in order for a claim for 
service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The available service personnel records indicate that the 
veteran's military occupational specialty was listed as an 
infantryman.  The service medical records make no reference 
to complaints of or treatment for any ear disorders or for 
tinnitus.  The veteran underwent an enlistment examination in 
December 1965.  There was a notation that the veteran's ears 
and ear drums were normal.  An audiological evaluation showed 
pure tone thresholds in the right ear of 10 decibels at 500 
Hz, 10 decibels at 1,000 Hz, 5 decibels at 5,000 Hz and 0 
decibels at 4,000 Hz.  As to the left ear, pure tone 
thresholds were 5 decibels at 500 Hz, 10 decibels at 1,000 
Hz, 0 decibels at 2,000 Hz and 5 decibels at 4,000 Hz.  An 
additional March 1996 audiological evaluation indicated pure 
tone thresholds in the right ear of 5 decibels at 500 Hz, 5 
decibels at 1,000 Hz, 5 decibels at 2,000 Hz, 5 decibels at 
3,000 Hz and 5 decibels at 4,000 Hz.  Pure tone thresholds 
were 5 decibels at 500 Hz, 5 decibels at 1,000 Hz, 5 decibels 
at 2,000 Hz, 5 decibels at 3,000 Hz and 5 decibels at 4,000 
Hz in the veteran's left ear.  An April 1968 physical 
evaluation board examination report also included a notation 
that the veteran's ears and ear drums were normal.  An 
audiological evaluation, at that time, noted pure tone 
thresholds in the right ear of 0 decibels at 500 Hz, -5 
decibels at 1,000 Hz, -5 decibels at 2,000 Hz, -5 decibels at 
3,000 Hz and 0 decibels at 4,000 Hz.  As to the left ear, 
pure tone thresholds were 0 decibels at 500 Hz, 0 decibels at 
1,000 Hz, -5 decibels at 2,000 Hz, -5 decibels at 3,000 Hz 
and -5 decibels at 4000 Hz.  

The veteran underwent a VA general medical examination in 
September 1968.  There was a notation that examination of the 
veteran's ears was negative.  The diagnoses referred to 
disorders other than bilateral ear disorders.  An April 1997 
VA examination report noted that the veteran's external ear 
canals were clear and that the tympanic membranes were 
intact.  The examiner indicated that normal hearing acuity 
was noted bilaterally.  The examiner also reported that a 
Weber's test did not lateralize and a Rinne's test showed air 
conduction greater than bone conduction, bilaterally.  The 
diagnoses did not refer to any ear disorders.  

In his September 1997 substantive appeal, the veteran 
reported that he suffered loss of hearing and ringing in the 
ears as a result of his combat duty in Vietnam.  He stated 
that he was exposed to noise from rifle fire, grenades, 
motors, artillery, rockets and helicopters.  

The veteran underwent a VA audiological examination in 
September 1997.  He reported that he suffered from 
intermittent tinnitus which seemed like it was in the middle 
of his head.  The veteran indicated that the tinnitus had 
both ringing and roaring qualities and that he had been aware 
of it for some time.  He stated that he noticed the tinnitus 
more when he was laying down.  The veteran also noted that he 
first became aware of the tinnitus about one to two years 
earlier.  The audiological evaluation noted pure tone 
thresholds in the right ear of 15 decibels at 500 Hz, 20 
decibels at 1,000 Hz, 10 decibels at 2,000 Hz, 15 decibels at 
3,000 Hz and 15 decibels at 4,000 Hz.  As to the left ear, 
pure tone thresholds were 10 decibels at 500 Hz, 10 decibels 
at 1,000 Hz, 15 decibels at 2,000 Hz, 15 decibels at 3,000 Hz 
and 15 decibels at 4,000 Hz.  Speech recognition ability was 
100 percent in the veteran's right ear and 100 percent in his 
left ear.  The examiner noted that tympanometry revealed 
normal middle ear pressure and compliance in both ears.  
Ipsilateral and contralateral acoustic reflexes at 1,000 Hz 
were present without decay in both ears.  The examiner 
indicated that the veteran had hearing sensitivity within 
normal limits for rating purposes with excellent word 
recognition ability in both ears.  The examiner also 
commented that the audiological assessment revealed normal 
hearing.  The examiner remarked that the veteran's tinnitus 
"may not be a service related condition" as the veteran did 
not become aware of it until over twenty-five years from when 
he exited the military.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that a bilateral 
hearing loss disability for VA purposes became manifest or 
otherwise originated during the veteran's period of active 
service or within one year of his service separation.  The 
Board notes that the veteran's service medical records make 
no reference to complaints of treatment for any ear 
disorders.  Additionally, the service medical records fail to 
show that the veteran suffered any decrease in hearing acuity 
during service.  In fact, at the time of the veteran's 
physical evaluation examination in April 1968, pure tone 
thresholds were noted to be between -5 and 0 decibels for all 
frequencies reported.  Further, the Board observes that the 
most recent September 1997 VA audiological examination report 
noted pure tone thresholds in the veteran's right ear of no 
more than 20 decibels for frequencies between 500 Hz and 
4,000 Hz.  As to the veteran's left ear, the pure tone 
thresholds were no more than 15 decibels between 500 Hz and 
4,000 Hz.  The speech recognition ability was 100 percent in 
both ears.  The examiner indicated that the veteran had 
hearing sensitivity within normal limits for rating purposes 
with excellent word recognition ability.  The examiner also 
commented that the audiological assessment revealed normal 
hearing.  Additionally, the Board notes that the examiner, 
pursuant to an April 1997 VA general medical examination 
report, indicated that the veteran's external ear canals were 
clear and that his tympanic membranes were intact.  The 
examiner also reported that normal hearing acuity was noted 
bilaterally.  

The Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  As 
indicated by the September 1997 VA audiological examination 
report and the April 1997 VA general medical examination 
report, the clinical and other probative evidence of record 
fails to indicate that the veteran currently suffers from a 
hearing disability in either ear as defined by 38 C.F.R. 
§ 3.385 (1998).  See Hensley.  The Board observes that in 
statements on appeal, the veteran has reported that he 
suffers from a bilateral hearing loss as a result of exposure 
to rifle fire, grenades, motors, artillery, rockets and 
helicopters during his period of service.  However, the 
veteran is not competent to diagnose a present bilateral 
hearing disorder or to assert that a relationship exits 
between his period of service and such disability.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  Additionally, no competent medical 
professional has furnished evidence supportive of the 
veteran's allegations.  In the absence of any competent 
evidence establishing bilateral hearing loss for VA purposes 
and as the veteran has not been shown to currently meet the 
requirements for service connection for hearing loss as 
provided in 38 C.F.R. § 3.385 (1998), the Board finds the 
veteran's claim to be implausible and therefore, not well-
grounded.  Further, the Board finds the information provided 
in the statement of the case and other correspondence from 
the RO sufficient to inform the veteran of the elements 
necessary to complete his application for service connection.  
Moreover, the veteran has not put the VA on notice of the 
existence of any other specific, particular piece of evidence 
that, if submitted, might make the claim well-grounded.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

II.  Service Connection for Tinnitus

The Board has weighed the probative evidence of record.  It 
is observed that the record is without sufficient objective 
evidence supportive of a finding that tinnitus became 
manifest or otherwise originated during the veteran's period 
of service.  The Board notes that the veteran's service 
medical records make no reference to complaints of or 
treatment for tinnitus.  A September 1968 VA general medical 
examination report, following the veteran's separation from 
service in August 1968, also did not refer to tinnitus.  The 
Board observes that the veteran first indicated that he 
suffered from ringing in the ears pursuant to a January 1997 
statement on appeal.  An April 1997 VA general medical 
examination report noted that the veteran's external ear 
canals were clear and that his tympanic membranes were 
intact.  The examiner indicated that normal hearing acuity 
was noted bilaterally.  

The Board observes that the first actual clinical evidence of 
record referring to ringing in the ears, or tinnitus, was 
pursuant to a September 1997 VA audiological examination 
report, more than twenty-nine years after the veteran's 
separation from service.  At that time, the veteran reported 
that he suffered from intermittent tinnitus which seemed like 
it was in the middle of his head.  He indicated that the 
tinnitus had both ringing and roaring qualities and that he 
had been aware of it for some time.  The veteran specifically 
stated that he first became aware of his tinnitus one or two 
years earlier.  The examiner indicated that the veteran had 
hearing sensitivity within normal limits for rating purposes 
with excellent word recognition ability in both ears.  The 
examiner also commented that the audiological assessment 
revealed normal hearing.  The examiner further remarked that 
it was his opinion that the veteran's tinnitus may not be a 
service related condition as the veteran did not become aware 
of it until over twenty-five years from when he exited the 
military.  

The Board notes that in statements on appeal, the veteran has 
alleged that he incurred tinnitus as a result of exposure to 
rifle fire, grenades, motors, artillery, rockets and 
helicopters during his period of service.  However, the Board 
observes that the veteran is not competent, as a lay person, 
to assert that a relationship exists between his period of 
service and such disorder or to otherwise assert medical 
causation.  See Grotveit and Espiritu.  The probative 
evidence of record simply fails to indicate any relationship 
or nexus between the veteran's period of service and his 
claimed tinnitus.  See Caluza.  In the absence of 
sufficiently probative evidence, such as a reasoned medical 
opinion based upon an informed review of the file, of the 
question of tinnitus having origins during the veteran's 
period of service, the Board concludes that the veteran's 
claim for service connection for such disorder is not 
plausible and, therefore, not well-grounded.  Further, the 
Board finds the information provided in the statement of the 
case and other correspondence from the RO sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  Moreover, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).







III.  Increased Evaluation for Loss of Use of the Right Hand 
due to a
Perforating Gunshot Wound of the Right Forearm with Fracture 
of the Ulnar and
Marked Bone Loss and Severance of the Median and Ulnar Nerves

A.  Historical Review

The veteran's service medical records indicate that he 
suffered a gunshot wound of the right forearm as well as a 
fracture and a gunshot wound of the left arm in March 1967.  
A March 1967 hospital report noted that the veteran suffered 
a gunshot wound of the right forearm and left upper arm as a 
result of hostile action.  The diagnoses included gunshot 
wound to the right forearm, through and through, with a 
comminuted fracture of the proximal ulna with marked bone 
loss and partial severance of the median nerve with ulnar 
nerve type palsy secondary to the gunshot wound.  An April 
1968 examination report noted that the veteran had palsy, of 
the radial and ulnar nerves, severe, and of the median nerve, 
partial moderately severe, of the right hand due to a gunshot 
wound.  There was also a notation that the veteran had a 
malunion fracture of the right ulna with mild elbow and wrist 
disability.  Further, it was related that there was a 
surgical scar extending from the right wrist to the right 
elbow and a surgical scar on the posterior aspect of the 
right forearm for ten inches.  

A May 1968 hospital report noted that the veteran underwent 
an open reduction, intramedullary fixation and autogenous 
bone grafting of the right ulnar in May 1967.  It was 
reported that the "rod" was removed in August 1967.  The 
report indicated that in October 1967, the veteran underwent 
a repair of the ulnar nerve and that in February 1968, he 
underwent tendon transfers.  The diagnoses included fracture, 
compound, comminuted, of the right ulnar, with moderate bone 
loss, severe right radial and ulnar nerve involvement and 
moderately severe partial median nerve involvement, without 
artery involvement.  The diagnoses also included palsy, 
radial and ulnar nerves, severe, right and median nerve, 
partial, moderate severe right hand and malunion of fracture 
of the right ulnar with mild elbow and wrist disability.  A 
June 1968 report of medical board proceedings related similar 
diagnoses.  A July 1968 physical evaluation board report 
noted disabilities including loss of use of the right hand, 
secondary to complete severe paralysis of the radial and 
ulnar nerves, and incomplete moderately severe paralysis of 
the median nerve as well as malunion of an ulnar fracture.  

The veteran underwent a VA general medical examination in 
September 1968.  The examiner noted that the veteran had 
atrophy of the interosseous muscles of the right hand.  There 
was also atrophy of the muscle of the forearm of the upper 
arm, secondary to disuse and injury.  The examiner indicated 
that there was the beginning of a claw-like deformity of the 
4th and 5th fingers secondary to ulnar nerve paralysis.  It 
was observed that of the fingers, only the 4th finger was 
capable of extension to a 90 degree angle at the proximal 
interphalangeal joint.  The 5th finger extended to a 45 
degree angle.  The examiner indicated that the veteran could 
not approximate the fingers to the palm.  Grip and strength 
of the right hand were approximately 25 percent of normal.  
It was noted that the veteran could not grasp small or flat 
objects with the index, 2nd and 3rd finger.  Dorsal flexion 
of the right wrist was from 0 to approximately 30 degrees 
with palmar flexion from 0 to 45 degrees.  The examiner 
related that the veteran's right hand was in a 10 degree 
radial deviation and that there was complete loss of ulnar 
deviation from such position.  There was full pronation and 
supination of the right forearm.  The diagnoses included 
residuals of a gunshot wound of the right forearm with a 
fracture of the right ulnar and radial ulnar and median 
neuropathy, severe.  

In October 1968, service connection was granted for loss of 
use of the right hand due to a perforating gunshot wound of 
the right forearm with a fracture of the ulnar and marked 
bone loss and severance of the median and ulnar nerves.  A 70 
percent disability evaluation was assigned which has remained 
in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Loss of 
use of a hand warrants a 70 percent evaluation if the major 
upper extremity is involved.  38 C.F.R. Part 4, Diagnostic 
Code 5125 (1998).  Amputation of the forearm of the major 
upper extremity below the point of insertion of the pronator 
teres muscle warrants a 70 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5124 (1998).  Amputation of the 
forearm of the major upper extremity above the point of 
insertion of the pronator teres muscle warrants an 80 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5123 (1998).  
Amputation of the major upper extremity below the insertion 
of the deltoid warrants an 80 percent.  38 C.F.R. Part 4, 
Diagnostic Code 5122 (1998).  Amputation of the major upper 
extremity above the insertion of the deltoid warrants a 90 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5121 
(1998).  A 40 percent evaluation is warranted for nonunion in 
the upper half of the ulna of the major upper extremity with 
false movement and loss of bone substance (1 inch, 2.5 cm) or 
more) and marked deformity.  38 C.F.R. Part 4, Diagnostic 
Code 5211 (1998).  Limitation of dorsiflexion of either wrist 
to less than 15 degrees or limitation of palmar flexion of 
either wrist to in line with the forearm warrants a 10 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5215 
(1998).  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the wrist of the major upper extremity.  
Extremely unfavorable ankylosis will be rated as loss of use 
of the hand under diagnostic code 5125 (1998).  Favorable 
ankylosis of the thumb, index, middle and little fingers of 
one hand warrants a 50 percent evaluation when the major hand 
is involved.  38 C.F.R. Part 4, Diagnostic Code 5221 (1998).  
Favorable ankylosis of five digits of one hand warrants a 50 
percent evaluation when the major hand is involved.  38 
C.F.R. Part 4, Diagnostic Code 5220 (1998).  

A 60 percent evaluation is warranted for complete paralysis 
of the ulnar nerve of the major upper extremity with 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspaces and the thenar and hypothenar eminences, loss of 
extension of the ring and little fingers, an inability to 
spread (or reverse) the fingers, an inability to adduct the 
thumb, and weakness of flexion of the wrist.  38 C.F.R. Part 
4, Diagnostic Code 8516 (1998).  A 70 percent evaluation is 
warranted for complete paralysis of the median nerve of the 
major upper extremity with the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand), 
incomplete and defective pronation, an absence of flexion of 
the index finger and feeble flexion of the middle finger, an 
inability to make a fist (the index and middle fingers remain 
extended), an inability to flex the distal phalanx of the 
thumb, defective opposition and abduction of the thumb at 
right angles to the palm, weakened flexion of the wrist, and 
pain with trophic disturbances.  38 C.F.R. Part 4, Diagnostic 
Code 8515 (1998).  

A 40 percent evaluation is warranted for severe injury to 
Muscle Group VII (muscles arising from internal condyle of 
humerus) of the major upper extremity.  38 C.F.R. Part 4, 
Diagnostic Code 5307 (1998).  A 30 percent evaluation is 
warranted for severe injury to Muscle Group VIII (muscles 
arising mainly from the external condyle of the humerus) of 
the major upper extremity.  38 C.F.R. Part 4, Diagnostic Code 
5308 (1998).  Damage to Muscle Group IX (intrinsic muscles of 
the hand) will be rated based on limitation of motion, with a 
minimum evaluation of 10 percent.  38 C.F.R. Part 4, 
Diagnostic Code 5309 (1998).  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulcerations.  38 C.F.R. Part 4, Diagnostic Code 7803 
(1998).  A 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  Scars may be evaluated on the basis of any related 
limitation of function of the part affected.  38 C.F.R. Part 
4, Diagnostic Code 7805 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

The veteran underwent a VA general medical examination in 
April 1997.  It was noted that the veteran had a claw 
deformity of the right hand, indicating that the ulnar nerve 
was damaged.  The veteran reported that he could not use his 
right hand and that arthritis had set into his hand and 
wrist.  He also indicated that his hand ached all the time 
and that he had a lot of pain in the right arm.  The examiner 
reported that there were a series of well-healed disfiguring 
scars on the right upper extremity.  The scars were located 
on the forearm at various sites.  It was noted that there was 
a "pearly" 1 cm, linear, vertically oriented scar on the 
extensor aspect of the forearm and its lower pole situated 6 
cm above the spiny process of the ulna.  There was also a 
linear vertically oriented scar on the ulnar edge of the 
forearm, measuring 31 cm in length, with its upper pole 
located 7 cm above the elbow and the lower pole of the wrist.  
The examiner indicated that such scar was also disfiguring.  
Auscultation of the scars revealed no underlying bruits.  
There was also a 10 cm serpentine scar noted on the mid 
dorsal surface of the right forearm and another scar 
measuring 10 cm in length on the medial volar surface of the 
right forearm.  

Additionally, the examiner indicated that radial deviation of 
the veteran's right wrist was 0 degrees and ulnar deviation 
was 0 degrees.  Right wrist dorsiflexion was 20 degrees and 
palmar flexion was 30 degrees.  The examiner indicated that 
there was atrophy of the dorsal interossei muscles between 
the 1st and 2nd digits of the right hand and there was radial 
deviation of the right hand.  The right thumb was mesially 
deviated and could not be abducted.  There were flexion 
contractures of the 3rd, 4th, and 5th digits of the right 
hand and there was a swan neck deformity of the distal 
phalanges of the middle and ring fingers of the right hand.  
The examiner reported that there was limited range of motion 
of the digits of the right hand at the metacarpophalangeal 
joints.  It was observed that the veteran was originally 
right handed, but had learned to use his left hand over the 
years.  Elbow extension was 0 degrees and elbow flexion was 
120 degrees.  There was some difficulty in pronating and 
supinating the right forearm.  The examiner indicated that 
there was also evidence of atrophy of the forearm musculature 
on the right and slight hyperesthesia to pin prick stimuli at 
the level of the right hand.  The examiner related that all 
such findings were indicative of an ulnar nerve neuropathy 
involving the right hand and a claw hand deformity as 
described.  The examiner further noted that there was 
peripheral sensory and motor neuropathy of the right upper 
extremity as a consequence of the through and through gunshot 
wound to the right forearm.  There were no tremors or 
fasciculations.  The diagnoses included residuals of a 
gunshot wound to the right forearm with well-healed 
disfiguring scars, ulnar nerve neuropathy of the right hand 
and limited range of motion of the right wrist.  An April 
1997 X-ray, as to the veteran's right wrist, indicated an 
impression of diffuse osteoporotic changes noted with no 
evidence of acute injury.  An X-ray, as to the right forearm, 
indicated an impression of changes secondary to previous 
trauma and surgery.  It was noted that there was no evidence 
of recent, acute injuries.  Pictures taken at the time of the 
examination showed the veteran's right hand and arm 
symptomatology.  

A June 1997 statement from Robert Faulkner, M.D., noted that 
the veteran had a gunshot wound to his right forearm with 
damage to the radial and ulnar nerves.  It was noted that the 
veteran also had a silver fork deformity of the 2nd, 3rd, 4th 
and 5th fingers with a loss of ability to extend the thumb.  
Dr. Faulkner reported that the veteran had gradually 
developed increased pain with steadily increased loss of 
motion in the right hand.  Dr. Faulkner also stated that the 
veteran was right-handed and had no ability to use the right 
hand for any useful work.  

In his September 1997 substantive appeal, the veteran 
reported that his wound of the right forearm and loss of use 
of his right hand affected his complete right arm and 
shoulder.  He specifically indicated that his right elbow, 
biceps/triceps and right shoulder were affected.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than loss of use of 
the right (major) hand.  38 C.F.R. Part 4, Diagnostic Code 
5125 (1998).  The most recent April 1997 VA examination 
report noted that the veteran had a claw deformity of the 
right hand, indicating that the ulnar nerve was damaged.  The 
veteran reported that he could not use his right hand, that 
his hand ached all the time and that he suffered a lot of 
pain in the right arm.  The examiner reported that there was 
atrophy of the dorsal interossei muscles between the 1st and 
2nd digits of the right hand and that there was radial 
deviation of the right hand.  The examiner also noted that 
there were flexion contractures of the 3rd, 4th and 5th 
digits of the right hand and a swan neck deformity of the 
distal phalanges of the middle and ring fingers of the right 
hand.  It was observed that the veteran was originally right-
handed, but had learned to use his left hand over the years.  
The examiner related that there was evidence of atrophy of 
the forearm musculature on the right and slight hyperesthesia 
to pin prick stimuli at the level of the right hand.  The 
examiner noted that all such findings were indicative of an 
ulnar nerve neuropathy involving the right hand and a claw 
deformity as described.  The examiner further observed that 
there was peripheral sensory and motor neuropathy of the 
right upper extremity as a consequence of a through and 
through gunshot wound to the right forearm.  The diagnoses 
included residuals of a gunshot wound to the right forearm 
with well-healed disfiguring scars, ulnar nerve neuropathy of 
the right hand and limited range of motion of the right 
wrist.  The Board additionally observes that a June 1997 
statement from Dr. Faulkner indicated that the veteran had a 
gunshot wound to his right forearm with damage to the radial 
and ulnar nerves as well as a silver fork deformity of the 
2nd, 3rd, 4th and 5th fingers with loss of ability to extend 
the thumb.  

The Board notes that the veteran is already in receipt of a 
70 percent evaluation for loss of use of the right (major) 
hand under the schedular criteria applicable for amputation.  
The Board observes that the medical evidence, as indicated 
above, clearly reflects symptomatology indicative of such 70 
percent evaluation.  The Board observes, however, that in 
order to obtain a higher evaluation, the veteran's 
symptomatology would necessarily have to be rated analogously 
to amputation of the of the right (major ) forearm.  The 
medical evidence clearly fails to indicate that the veteran 
suffers from symptomatology indicative, or analogous to, 
amputation of the right (major) extremity above the point of 
insertion of the pronator teres muscle, or below the 
insertion of the deltoid, as required for an 80 percent 
evaluation or above pursuant to 38 C.F.R. Part 4, Diagnostic 
Codes 5121, 5122, 5123, 5124 (1998).  The Board observes that 
the April 1997 VA examination report noted that elbow 
extension was 0 degrees and elbow flexion was 120 degrees.  
As noted above, the examiner noted that the veteran did have 
some difficulty in pronating the right forearm and that there 
was evidence of atrophy of the forearm musculature on the 
right and slight hyperesthesia to pin prick stimuli at the 
level of the right hand.  The Board notes that the examiner 
specifically related that such findings were indicative of 
ulnar nerve neuropathy of the right upper extremity.  In 
consideration of the extent of the limitation of motion and 
function shown at the right elbow and the other 
symptomatology referable to the right forearm noted above, 
the Board simply cannot conclude that the veteran's right arm 
disorder should be rated analogously to amputation of the 
right forearm.  

Additionally, the Board observes that the veteran has been 
shown to suffer from symptomatology indicative of complete 
paralysis of the major upper extremity with "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspaces and 
the thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, an inability to spread (or reverse) 
the fingers, an inability to adduct the thumb, and weakness 
of flexion of the wrist.  38 C.F.R. Part 4, Diagnostic Code 
8516 (1998).  However, such schedular criteria do not provide 
for an evaluation in excess of the presently assigned 70 
percent.  Additionally, the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8515 (1998), reflecting complete paralysis of 
the median nerve of the major upper extremity, also do not 
provide for an evaluation in excess of 70 percent.  

Further, the Board notes that the April 1997 VA general 
medical examination report noted that right wrist radial 
deviation was 0 degrees and ulnar deviation was 0 degrees.  
Right wrist dorsiflexion was 20 degrees and palmar flexion 
was 30 degrees.  Also, the examiner indicated that there was 
limited range of motion of the digits of the right hand at 
the metacarpophalangeal joints.  The Board has considered the 
provisions of 38 C.F.R. Part 4, Diagnostic Codes 5003, 5215, 
5221 and 5220 as to limitation of motion and favorable and 
unfavorable ankylosis of the wrist and fingers of the right 
(major) hand.  However, such provisions do not provide for an 
evaluation in excess of the veteran's present 70 percent 
evaluation.  Additionally, the Board notes that the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5221 (1998), 
reflective of nonunion in the upper half of the ulna of the 
major upper extremity with false movement and loss of bone 
substance of (1 inch, 2.5 cm) or more) and marked deformity, 
have been considered and also do not provide for an increased 
evaluation.  Further, the Board notes that the April 1997 X-
ray, as to the right wrist, solely indicated an impression of 
diffuse osteoporotic changes noted with no evidence of acute 
injury.  

The Board observes, as noted above, that the April 1997 VA 
general medical examination report indicated that there was 
evidence of atrophy of the forearm musculature on the right 
and slight hyperesthesia to pin prick stimuli at the level of 
the right hand.  The examiner also referred to peripheral 
sensory and motor neuropathy of the right upper extremity as 
a result of the through and through gunshot wound to the 
right forearm.  The veteran was also noted to have a series 
of well-healed disfiguring scars on the right upper 
extremity.  The scars were located on the forearm at various 
sites.  It was noted that there was a "pearly" 1 cm, 
linear, vertically oriented scar on the extensor aspect of 
the forearm and its lower pole situated 6 cm above the spiny 
process of the ulna.  There was also a linear vertically 
oriented scar on the ulnar edge of the forearm, measuring 31 
cm in length, with its upper pole located 7 cm above the 
elbow and the lower pole of the wrist.  The examiner 
indicated that such scar was also disfiguring.  The examiner 
related that auscultation of the scars revealed no underlying 
bruits.  There was also a 10 cm serpentine scar noted on the 
mid dorsal surface of the right forearm and another scar 
measuring 10 cm in length on the medial volar surface of the 
right forearm.  The Board has considered the provisions of 38 
C.F.R. Part 4 including § 4.56 and Diagnostic Codes 5307, 
5308 and 5309 (1998), concerning damage to muscle groups.  
Again, even assuming severe muscle group damage, such 
provisions do not provide for an evaluation in excess of 70 
percent.  Further, the Board notes that the medical evidence 
fails to indicate that the veteran suffers from poorly 
nourished scars with repeated ulcerations or tender and 
painful scars on objective demonstration such as would 
warrant a separately assignable compensable rating.  38 
C.F.R. Part 4, Diagnostic Codes 7803, 7804 (1998).  As noted 
above, the April 1997 VA general medical examination report 
referred to several scars of the right upper extremity.  
Although some scars were noted to be disfiguring, all were 
indicated to be well-healed.  The Board also finds that the 
veteran's present disability evaluation encompasses his 
objectively ascertainable functional impairment due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  Moreover, there is no 
clinically identifiable pathology warranting extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.  The Board concludes therefore, that 
the 70 percent disability evaluation sufficiently provides 
for the veteran's present level of disability.  Accordingly, 
an increased evaluation for loss of use of the right hand due 
to a perforating gunshot wound of the right forearm with a 
fracture of the ulnar and marked bone loss and severance of 
the median and ulnar nerves is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  
Service connection for tinnitus is denied.  An increased 
evaluation for loss of use of the right hand due to a 
perforating gunshot wound of the right forearm with a 
fracture of the ulnar and marked bone loss and severance of 
the median and ulnar nerves is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

